Filed 12/13/21 In re Nathaniel C. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN

In re NATHANIEL C., a Person                            B311179
Coming Under the Juvenile
Court Law.                                              (Los Angeles County
                                                        Super. Ct. No. 18CCJP04923A)
LOS ANGELES COUNTY
DEPARTMENT OF
CHILDREN AND FAMILY
SERVICES,
         Plaintiff,
         v.
VERONICA G.,
         Defendant and Appellant;
RODOLFO C.,
         Intervener and
         Respondent.

         APPEAL from an order of the Superior Court of
Los Angeles County, Cynthia A. Zuzga, Juvenile Court Referee.
Affirmed.
     Janette Freeman Cochran for Defendant and Appellant
Veronica G.
      Shaylah Padgett-Weibel for Intervener and Respondent
Rodolfo C.
      No appearance by Plaintiff.
                    ________________________
      At the conclusion of dependency proceedings concerning
nine-year-old Nathaniel C., the juvenile court issued a custody
                                                              1
order pursuant to Welfare and Institutions Code section 362.4
awarding Nathaniel’s parents, Veronica G. and Rodolfo C., joint
physical and legal custody with Veronica having primary physical
custody of the child. The order contained detailed provisions for
Rodolfo’s visitation and custody exchanges and required Veronica
and Rodolfo to communicate electronically for those purposes.
The juvenile court denied Veronica’s request to require Rodolfo to
sign a physical log recording his visits with Nathaniel and to
provide her with his current address. Veronica appeals the
denial of those two requests. We affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Juvenile Court’s Exercise of Dependency Jurisdiction
      The Los Angeles County Department of Children and
Family Services (Department) filed a petition under section 300,
subdivisions (a) (serious physical harm) and (b)(1) (failure to
protect), on August 6, 2018 on behalf of then-six-year-old
Nathaniel. The court sustained the petition as amended by
interlineation in November 2018, finding that Veronica had used
excessive force in grabbing and squeezing Nathaniel’s arms.


1
      Statutory references are to this code.



                                 2
Rodolfo was nonoffending. The court declared Nathaniel a
dependent of the court, ordered him suitably placed and ordered
family reunification services for Veronica and Rodolfo. Both
parents’ visitation with Nathaniel was initially to be monitored.
       In March 2019 Nathaniel was returned to Veronica’s
custody with an order for family maintenance services. Rodolfo’s
visitation remained monitored. The following month the
Department detained Nathaniel and filed a section 342 petition
alleging Veronica had failed to protect Nathaniel following her
arrest for driving under the influence of alcohol while Nathaniel
was a passenger in the car. The court sustained the subsequent
petition, and Nathaniel was again ordered suitably placed by the
juvenile court with family reunification services for the parents.
       In October 2019 the court granted in part Veronica’s
request for liberalized visitation (§ 388), allowing weekly
overnight visits and unmonitored visitation on other occasions.
The following month the court terminated its suitable placement
order and returned Nathaniel to Veronica’s care under the
supervision of the Department. Rodolfo was permitted
unmonitored visitation with the Department authorized to
liberalize his visitation to include overnight visits. The
Department’s reports throughout the proceedings revealed
Veronica and Rodolfo had a strained, frequently hostile
relationship and experienced great difficulty communicating with
each other, much less cooperating in coparenting. Those
difficulties extended to interactions involving Veronica’s husband
and Rodolfo’s current partner.
       Because of the COVID-19 pandemic there were no hearings
in the case between November 2019 and March 2021. On




                                3
March 3, 2021 Veronica and Rodolfo met with a court mediator to
discuss the terms of a juvenile court custody order.
      2. Termination of Jurisdiction and Entry of a Juvenile
         Court Custody Order
       At the section 364 review hearing on March 5, 2021 the
court stated the conditions justifying dependency jurisdiction no
longer existed and indicated it intended to terminate jurisdiction.
Counsel for Veronica and Rodolfo advised the court the parents
had reached an agreement for the terms of a custody order.
       Counsel for Veronica then requested that Rodolfo provide
her his address, which had been kept confidential to that point in
the proceedings. He explained Veronica “has had issues with the
father responding to her calls and her text messages. And if she
wants to be sure that if something like that occurs while the child
is with the father that an address be provided in case the father
decides that he does not want to respond so the mother can at
least know where the child is.” Counsel also asked, “[d]ue to
these issues regarding the communication between the parents
and what my client views as the father not exercising visits over
the last few months,” that the court require Rodolfo to “sign a log
she creates . . . using his own handwriting, so that she can affirm
that she has [a] record of each time that father actually does
attend one of his visits.”
       Rodolfo’s counsel objected to both of Veronica’s requests,
noting there was no evidence Rodolfo had been uncommunicative
while Nathaniel was in his care, adding, “There are many cases
like this, Your Honor, where parents don’t get along. My client
would rather communicate through email.” Counsel explained
that Rodolfo had created a separate email account in order to log-
in and record visits and observed, “[T]he less contact these



                                 4
parents have during custody exchanges would be better. . . . I
just want to avoid all arguments in front of Nathaniel during
these custody exchanges, easy in, easy out.” As to Rodolfo’s
address, counsel reminded the court it had been confidential
throughout the case and said that not allowing Veronica to have
the address was necessary for the sake of Rodolfo’s peace of mind.
       Minor’s counsel agreed a physical sign-in sheet could lead
to conflict between the parents, but did not object to Rodolfo
providing his address to Veronica. “The father knows where the
mother lives. And if the child’s going to be in the father’s care,
even though she didn’t request it in the past, doesn’t mean that
it’s not reasonable for a parent to know where their child is in
case there is some type of emergency.” The Department formally
took no position on Veronica’s requests, but pointed out, “[T]hese
parents do have animosity between them” and stated, “[T]he
Department believes that it would be in Nathaniel’s best interest
to have less contact, especially at visits in front of Nathaniel.”
With respect to the address issue, the Department stated,
“Mother certainly has a contact number in case of emergency.
And the Department has assessed that [Rodolfo’s] home is safe
and appropriate for Nathaniel.”
       The court denied both of Veronica’s request, ordering that
there be some form of written communication regarding
visitation, “through email, confirming their visits, or some sort of
online application.” As to Rodolfo’s address the court found the
request was not supported by the evidence: “Father has had
unmonitored overnight visits. There haven’t been any issues. I
believe that the mother has the telephone number. So unless
there is a greater showing of why the confidentiality should be




                                 5
breached, the court’s not going to allow that to be part of the
juvenile custody order.”
      The court ordered termination of dependency jurisdiction
and entered a juvenile court custody order pursuant to section
362.4 awarding the parents joint physical and legal custody of
Nathaniel with primary physical custody awarded to Veronica.
The custody order specified, “For visitation and child exchange
purposes, Mother and Father must communicate through an
online-based electronic parenting application.”
      Veronica filed a timely notice of appeal.
                          DISCUSSION
      1. Juvenile Court Custody Orders: An Overview
        Once a child has been adjudged a dependent of the juvenile
court pursuant to section 300, “any issues regarding custodial
rights between his or her parents shall be determined solely by
the juvenile court . . . so long as the child remains a dependent of
the juvenile court.” (§ 302, subd. (c); see In re Anna T. (2020)
55 Cal.App.5th 870, 876.) When the juvenile court terminates
dependency jurisdiction, the court, “on its own motion, may issue
. . . an order determining the custody of, or visitation with, the
child.” (§ 362.4, subd. (a).) Section 362.4 specifies that order
“shall continue until modified or terminated by a subsequent
order of the superior court” and directs the order be filed in a
pending family law proceeding (§ 362.4, subd. (b)) or, if there is
none, as part of a new family court file (§ 362.4, subd. (c)).
        When making a juvenile court custody order pursuant to
section 362.4, “it is the best interests of the child, in the context
of the peculiar facts of the case before the court, which are
paramount.” (In re John W. (1996) 41 Cal.App.4th 961, 965;




                                  6
accord, In re T.S. (2020) 52 Cal.App.5th 503, 513; In re
Nicholas H. (2003) 112 Cal.App.4th 251, 268.)
      We review a juvenile court custody order for abuse of
discretion. (In re C.W. (2019) 33 Cal.App.5th 835, 863; In re M.R.
(2017) 7 Cal.App.5th 886, 902; see In re T.H. (2010)
190 Cal.App.4th 1119, 1124.) We “may not disturb the order
unless the court ‘“‘exceeded the limits of legal discretion by
making an arbitrary, capricious or patently absurd
determination.’”’” (Bridget A. v. Superior Court (2007)
148 Cal.App.4th 285, 300-301.)
      2. No Abuse of Discretion Occurred
       The juvenile court acted well within its discretion in
rejecting Veronica’s requests to include in the juvenile court
custody order the requirement that Rodolfo sign a physical
visitation log and disclose his current residence address to her.
       With respect to the visitation log, Veronica asserts a
physical document that Rodolfo signed would minimize conflict
between the parents because there could be no dispute whether
visits actually occurred. The court, however, agreed with Rodolfo
and minor’s counsel (and with the Department’s informal
assessment) that, given the continuing animosity between
Veronica and Rodolfo, requiring them to personally interact at a
custody exchange would increase the prospect of conflict, which
would most likely occur in Nathaniel’s presence. That
determination was unquestionably reasonable given the parties’
history.
       Veronica suggests in her opening brief the juvenile court
should not have assumed she had access to a device that would
allow her to communicate electronically with Rodolfo. However,
she did not make that argument in the juvenile court, let alone



                                7
present any evidence she was unable to email Rodolfo or use one
of the free, online communication programs for parents. To the
contrary, Veronica’s counsel complained on her behalf that
Rodolfo did not return Veronica’s text messages when Nathaniel
was visiting with him, plainly indicating Veronica had use of a
smartphone or similar device. That objection, if it even is one,
has been forfeited. (See In re S.B. (2004) 32 Cal.4th 1287, 1293
[forfeiture doctrine applies in dependency proceedings; appellate
court generally will not review objection to juvenile court’s ruling
raised for the first time on appeal]; In re Alexandria P. (2014)
228 Cal.App.4th 1322, 1346 [same]; In re Wilford J. (2005)
131 Cal.App.4th 742, 754 [same].)
       Because their case did not involve domestic violence,
Veronica’s request that Rodolfo be required to disclose his current
address to her was not unreasonable. However, during the
nearly three years the dependency proceedings had been pending,
Rodolfo’s address had remained confidential; and, as the court
emphasized, that had not created any difficulties for visitation
and child exchange. In addition, Veronica had Rodolfo’s phone
number to use in case of emergencies. Under these
circumstances the court’s ruling denying disclosure was neither
irrational nor arbitrary.
       Veronica argues it would be in Nathaniel’s best interest for
the child to know his father’s address, explaining, “If he had a
friend over after school or during his weekend visits with Father,
the parents would want to know that address.” Although that
observation may well be true, nothing in the juvenile court
custody order precludes Rodolfo from telling Nathaniel or the
parents of Nathaniel’s friends his address (with or without a
request that the information not be shared with others). Nor is




                                 8
Rodolfo prevented from advising Nathaniel’s school or his doctors
of the address. Indeed, he is free to disclose his address to
Veronica in the future if the relationship between the parties
improves. The juvenile court custody order is silent as to all
those matters.
       While it might lead to better parenting practices for
Veronica and Rodolfo to have each other’s address, as Veronica
contends, refusing to mandate disclosure to Veronica was well
within the juvenile court’s broad discretion.
                        DISPOSITION
     The March 5, 2021 juvenile custody order is affirmed.




                                    PERLUSS, P. J.
     We concur:



           SEGAL, J.



           FEUER, J.




                                9